[ex103stockoptionagreemen001.jpg]
PACIFIC MERCANTILE BANCORP 2019 EQUITY INCENTIVE PLAN STOCK OPTION AGREEMENT
Type of Option: [AWARD NAME] This Stock Option Agreement (the “Agreement”) is
entered into as of [GRANT DATE] (the “Grant Date”) by and between PACIFIC
MERCANTILE BANCORP, a California corporation (the “Company”), and [PARTICIPANT
NAME] (the “Optionee”) pursuant to the Company’s 2019 Equity Incentive Plan (the
“Plan”). Unless otherwise defined in this Agreement, terms with initial capital
letters shall have the meanings set forth in the Plan. 1. Grant of Option. The
Company hereby grants to Optionee an option (the “Option”) to purchase all or
any portion of a total of [TOTAL AWARDS] shares (the “Shares”) of the Common
Stock of the Company at a purchase price of [GRANT PRICE] per Share (the
“Exercise Price”), subject to the terms and conditions set forth herein and the
provisions of the Plan. If the Type of Option noted above is “Option (ISO)”,
then this Option is intended to qualify as an “incentive stock option” as
defined in Code Section 422. If this Option fails in whole or in part to qualify
as an ISO, or the Type of Option noted above is “Option (NQ)”, then this Option
shall to that extent constitute a Nonqualified Stock Option. 2. Vesting of
Option. (a) The right to exercise this Option shall vest as follows: [VEST
SCHEDULE TABLE] From and after the date that any installment of the Shares
become vested, but subject to the provisions of Paragraph 2(b) hereof, Optionee
shall be entitled to exercise the vested portion of this Option at any time in
whole or from time to time in part as the Optionee desires. (b) No additional
Shares shall vest after the date of termination of Optionee’s Continuous
Service, but this Option shall continue to be exercisable in accordance with
Section 3 hereof with respect to that number of Shares that have vested as of
the date of termination of Optionee’s Continuous Service. 3. Term of Option.
Subject to Section 14 hereof, Optionee’s right to exercise this Option shall
terminate upon the first to occur of the following: (a) the expiration of ten
(10) years from the Grant Date; (b) the expiration of three (3) months from the
date of termination of Optionee’s Continuous Service if such termination occurs
for any reason other than Disability or death of the Optionee, voluntary
resignation by the Optionee, or termination of the Optionee
SMRH:4832-4754-5239.3 -1-



--------------------------------------------------------------------------------



 
[ex103stockoptionagreemen002.jpg]
by the Company for Cause; provided, however, that if Optionee dies during such
three-month period the provisions of Section 3(e) below shall apply; (c) the
expiration of three (3) months from the date of termination of Optionee’s
Continuous Service if such termination occurs due to voluntary resignation;
provided, however, that if Optionee dies during such three-month period the
provisions of Section 3(e) below shall apply; (d) the expiration of one (1) year
from the date of termination of Optionee’s Continuous Service if such
termination is due to the Disability of the Optionee; (e) the expiration of one
(1) year from the date of termination of Optionee’s Continuous Service if such
termination is due to Optionee’s death or if Optionee’s death occurs during
either the three-month periods following termination of Optionee’s Continuous
Service pursuant to Section 3(b) or 3(c) above, as the case may be; (f) the date
of termination of Optionee’s Continuous Service if such termination is due to
the termination of the Optionee by the Company for Cause, as such term is
defined below; or (g) upon the consummation of a Change of Control, unless
otherwise provided pursuant to Section 9 below. Notwithstanding the foregoing,
Optionee’s right to exercise this Option may be suspended by the Committee in
accordance with Section 10 hereof. After such suspension, Optionee’s right to
exercise this Option shall be terminated or reinstated upon a determination that
Cause for termination of the Optionee’s Continuous Service does or does not
exist, respectively. For purposes of this Agreement and as used herein, the term
“Cause” means, with respect to the Optionee, the occurrence of any of the
following: (i) Optionee’s personal dishonesty, willful misconduct, or breach of
fiduciary duty involving personal profit, (ii) Optionee’s continuing intentional
or habitual failure to perform stated duties, (iii) Optionee’s violation of any
law (other than minor traffic violations or similar misdemeanor offenses not
involving moral turpitude), including but not limited to any state or federal
banking or securities law, (iv) Optionee’s willful and intentional violation of
the bylaws, rules, policies or resolutions of the Company or Pacific Mercantile
Bank, a California banking corporation, or the rules or regulations of or any
final order issued by the Federal Reserve System, the California Department of
Financial Institutions, or the Federal Deposit Insurance Corporation, (v)
Optionee’s material breach of any provision of an employment or independent
contractor agreement with the Company, or (vi) any other act or omission by
Optionee that could reasonably be expected to adversely affect the Company’s
business, financial condition, prospects and/or reputation. In each of the
foregoing subclauses (i) through (vi), whether or not “Cause” exists will be
determined in accordance with the Plan. Optionee’s Continuous Service shall be
deemed to have been terminated for Cause if, after Optionee’s Continuous Service
has SMRH:4832-4754-5239.3 -2-



--------------------------------------------------------------------------------



 
[ex103stockoptionagreemen003.jpg]
terminated, facts and circumstances are discovered that would have justified a
termination of Optionee’s Continuous Service for Cause. 4. Exercise of Option.
On or after the vesting of any portion of this Option in accordance with the
terms of this Agreement or the Plan, and until termination of the right to
exercise this Option in accordance with this Agreement or the Plan, the portion
of this Option which has vested may be exercised in whole or in part by the
Optionee (or, after his or her death, by the person designated in Section 5
below) upon delivery of the following to the Company at its principal executive
offices: (a) a written notice of exercise which identifies this Agreement and
states the number of Shares then being purchased (but no fractional Shares may
be purchased); (b) a check or cash in the amount of the Exercise Price (or
payment of the Exercise Price in such other form of lawful consideration as the
Committee may approve from time to time under the provisions of Section 6.5 of
the Plan); and (c) a check or cash in the amount reasonably requested by the
Company to satisfy the Company’s withholding obligations under federal, state or
other applicable tax laws with respect to the taxable income, if any, recognized
by the Optionee in connection with the exercise of this Option (unless the
Company and Optionee shall have made other arrangements for deductions or
withholding from Optionee’s wages, bonus or other compensation payable to
Optionee, or by the withholding of Shares issuable upon exercise of this Option
or the delivery of Shares owned by the Optionee in accordance with Section 5.4
of the Plan, provided such arrangements satisfy the requirements of applicable
tax laws). 5. Death of Optionee; No Assignment. The rights of the Optionee under
this Agreement may not be assigned or transferred except by will or by the laws
of descent and distribution, and may be exercised during the lifetime of the
Optionee only by such Optionee. Any attempt to sell, pledge, assign,
hypothecate, transfer or dispose of this Option in contravention of this
Agreement or the Plan shall be void and shall have no effect. If the Optionee’s
Continuous Service terminates as a result of his or her death, Optionee’s rights
hereunder shall automatically accelerate immediately and Optionee’s legal
representative, his or her legatee, or the person who acquired the right to
exercise this Option by reason of the death of the Optionee (individually, a
“Successor”) shall succeed to the Optionee’s rights and obligations under this
Agreement. After the death of the Optionee, only a Successor may exercise this
Option. 6. Disability of Optionee. If the Optionee’s Continuous Service
terminates as a result of his or her Disability, Optionee’s rights hereunder
shall automatically accelerate immediately and Optionee or Optionee’s Successor,
as applicable, shall succeed to the Optionee’s rights and obligations under this
Agreement. 7. Receipt of Plan by Optionee. Optionee acknowledges receipt of a
copy of the Plan (and the Plan’s prospectus) and understands that all rights and
obligations connected with this Option are set forth in this Agreement and in
the Plan. SMRH:4832-4754-5239.3 -3-



--------------------------------------------------------------------------------



 
[ex103stockoptionagreemen004.jpg]
8. Adjustments Upon Changes in Capital Structure . If the outstanding Shares are
hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Company by reason of a stock
split, combination of shares, reclassification, stock dividend or other similar
change in the capital structure of the Company, then appropriate adjustment
shall be made by the Committee to the number of Shares subject to the
unexercised portion of this Option and to the Exercise Price per Share, in order
to preserve, as nearly as practical, but not to increase, the benefits of the
Optionee under this Option, in accordance with the provisions of Section 11.1 of
the Plan. 9. Change of Control. (a) In the event of a Change of Control , the
vesting of this Option pursuant to Section 2 above shall automatically
accelerate in full upon the occurrence of a Qualifying Termination if the
Qualifying Termination occurs on the date of or within one (1) year following a
Change of Control. For purposes of this Agreement and as used herein,
“Qualifying Termination” shall mean: (i) Optionee’s Continuous Service is
terminated by the Company without Cause. (ii) Optionee’s Continuous Service is
terminated by Optionee within seventy five (75) days following the initial
occurrence of any of the following conditions which arise without Optionee’s
consent (and which must initially occur on or after the date of the Change of
Control) and are not remedied by the Company within thirty (30) days following
written notice to the Company of such condition from Optionee (and such Optionee
notice must be provided to the Company within thirty (30) days of the initial
occurrence of the condition): (A) a material diminution in Optionee’s base
compensation; (B) a material diminution in Optionee’s authority, duties or
responsibilities; or (C) a material change in the geographic location at which
Optionee must perform his or her duties. (b) Following a Change of Control, this
Option shall terminate on consummation of the Change of Control if and to the
extent not exercised prior thereto, unless: (i) The Company succeeds in
obtaining an agreement of the other parties to the Change of Control
transaction, that provides for (i) the continuance of this Option and the Plan,
subject to any adjustments in the terms of this Option determined by the
Committee to be necessary to maintain the continued effectiveness of the Option
and to preserve, but not increase, the economic benefits conferred on the
Optionee by this Option Agreement, or (ii) this Option to be assumed and the
Plan to continue in full force and effect, or (iii) there is issued by another
party to the Change of Control transaction, in exchange for or in substitution
of this Option, new options or rights of comparable value covering shares of
such successor corporation or its parent corporation, with appropriate
adjustments as to the number SMRH:4832-4754-5239.3 -4-



--------------------------------------------------------------------------------



 
[ex103stockoptionagreemen005.jpg]
and kind of shares and Exercise Price, in which event the Plan and this Option,
or the new option substituted therefor, shall continue in the manner and under
the terms so provided; or (ii) the Change of Control takes the form of a
purchase of newly issued or outstanding Shares, in which the Company’s corporate
structure is left unchanged and ther e is no plan or intention to merge or
combine the Company with another entity, such that the Change of Control will
have no adverse effect on the Option or the rights or economic benefits
conferred on the Optionee by this Agreement. (c) Following a Change in Control
and notwithstanding Section 9(b) hereof, the Company shall not compel the
forfeiture of this Option except in accordance with the Plan. The Committee
shall cause written notice of the proposed transaction to be given to the
Optionee not less than fifteen (15) days prior to the anticipated effective date
of the proposed transaction; provided, however, that the failure to give, or any
delay in giving, such notice shall not invalidate or entitle Optionee or any
other person to delay, the effectiveness of the Change of Control. 10.
Suspension or Termination of Option . If at any time (including after a notice
of exercise has been delivered) it is suspected that Optionee has committed an
act that gives rise to the Company’s right to terminate Optionee’s Continuous
Service for Cause (which includes a failure to act), the Committee may suspend
Optionee’s right to exercise any Award (or vesting or settlement of any Award)
including the Option granted hereunder, pending a determination of whether there
was in fact an act giving rise to Cause. If it is determined that Optionee has
committed an act giving rise to Cause, neither Optionee nor Optionee’s Successor
shall be entitled to exercise any outstanding Award whatsoever and all of
Optionee’s outstanding Awards, including the Option granted hereunder, shall
automatically terminate without any further action by the Company and without
any consideration to Optionee. 11. No Employment Contract Created. Neither the
granting of this Option nor the exercise hereof shall be construed as granting
to the Optionee any right with respect to continuance of employment by the
Company or any of its subsidiaries. The right of the Company or any of its
subsidiaries to terminate at will the Optionee’s employment at any time (whether
by dismissal, discharge or otherwise), with or without Cause, is specifically
reserved. 12. No Rights as Shareholder. The Optionee (or transferee of this
Option by will or by the laws of descent and distribution) shall have no rights
as a shareholder with respect to any Shares covered by this Option until the
date of the issuance of a stock certificate or certificates to him or her for
such Shares, notwithstanding the exercise of this Option. 13. Tax Consequences.
The Optionee has reviewed with the Participant’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Optionee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its employees or agents. The Optionee understands that the Optionee (and not
the Company) shall be responsible for the SMRH:4832-4754-5239.3 -5-



--------------------------------------------------------------------------------



 
[ex103stockoptionagreemen006.jpg]
Optionee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement. 14. Clawback Policy. By accepting this Award,
the Optionee is expressly acknowledging and agreeing to be bound by the Clawback
Policy provisions contained in Section 10.8 of the Plan. 15. Interpretation.
This Option is granted pursuant to the terms of the Plan, and shall in all
respects be interpreted in accordance therewith. The Committee shall interpret
and construe this Option and the Plan, and any action, decision, interpretation
or determination made in good faith by the Committee shall be final and binding
on the Company and the Optionee. 16. Notices. Any notice, demand or request
required or permitted to be delivered by either the Company or the Optionee
pursuant to the terms of this Agreement shall be in writing and shall be deemed
given when delivered personally, deposited with a reputable courier service, or
deposited in the U.S. Mail, First Class with postage prepaid, and addressed to
the parties at the respective addresses, or such other address as a party may
request by notifying the other in writing. 17. Employment Agreement . If any
employment agreement (or other similar written agreement) exists between
Optionee and the Company as of the Grant Date and expressly includes a different
definition of “Cause” than as set forth herein, the defined term contained in
the employment agreement (or other similar written agreement) shall govern and
shall supersede the definition of Cause set forth herein. 18. Rights and
Cooperation. The rights of the Company under this Agreement and the Plan shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Optionee
under this Agreement may only be assigned with the prior written consent of the
Company. The Optionee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement. 19. Governing Law. The validity, construction, interpretation, and
effect of this Option shall be governed by and determined in accordance with the
laws of the State of California. 20. Severability. Should any provision or
portion of this Agreement be held to be unenforceable or invalid for any reason,
the remaining provisions and portions of this Agreement shall be unaffected by
such holding. 21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument. SMRH:4832-4754-5239.3 -6-



--------------------------------------------------------------------------------



 
[ex103stockoptionagreemen007.jpg]
22. Acknowledgements . By signing below, Optionee accepts this grant of an
Option and hereby represents that Optionee: (i) agrees to the terms and
conditions of the Plan and this Agreement; (ii) has reviewed the Plan (and the
Plan’s prospectus) and this Agreement in their entirety, and has had an
opportunity to obtain the advice of legal counsel and/or Optionee’s tax advisor
with respect thereto; (iii) fully understands and accepts all provisions of the
Plan and this Agreement; (iv) agrees to accept as binding, conclusive, and final
all of the Committee’s decisions regarding, and all interpretations of, the Plan
and this Agreement; and (v) agrees to promptly notify the Company in writing
upon any change in Optionee’s home address. IN WITNESS WHEREOF, the parties have
executed this Agreement as of the date first above written. PACIFIC MERCANTILE
BANCORP “OPTIONEE” ______________________________ [PARTICIPANT NAME] Signature:
Signature: [PARTICIPANT NAME] Print Name: Print Name: Title: [GRANT DATE]
[ACCEPTANCE DATE] Date: Date: SMRH:4832-4754-5239.3 -7-



--------------------------------------------------------------------------------



 